Citation Nr: 1813132	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1942 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in August 2016 and September 2017.  In August 2016, the Board remanded the Veteran's claim of service connection for diabetes mellitus, type II, for further development.  In September 2017, the Board requested an opinion from a specialist in the employ of the Veterans Health Administration (VHA).  A VHA opinion was authored in November 2017, and that opinion has been associated with the record and was sent to the Veteran in November 2017.  The Veteran was given 60 days to provide a response.  The Veteran responded that he had no further argument or evidence to submit and asked that the Board immediately proceed with the adjudication of his appeal.  As such, the appeal is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A March 1987 rating decision denied service connection for diabetes mellitus, type II; the Veteran was notified of the rating action and of his appellate rights.  The Veteran did not perfect an appeal on this issue, and new and material evidence was not submitted within one year of the decision.
       
2.  The evidence received since the March 1987 denial relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, type II, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's diabetes mellitus, type II, is not etiologically related to his active service and was not caused or aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The March 1987 rating decision that denied service connection for diabetes mellitus, type II, is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).   

2.  New and material evidence has been received to reopen the previously denied claim for service connection for diabetes mellitus, type II.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  In 2011, VA attempted to obtain Social Security Administration records identified by the Veteran, but SSA responded that the records had been destroyed.  Neither the Veteran nor his representative has asserted that there is additional evidence not of record that would help his claim.  Furthermore, VA offered the Veteran an opportunity to present testimony before the Board at a hearing, but he declined to do so.    

The Veteran was also provided with multiple VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105 (c), (d)(3).  However, if evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for diabetes mellitus, type II, was denied in a March 1987 rating decision on the basis that there was no evidence that the Veteran's diabetes mellitus, type II, was incurred during military service or within one year following military separation.  The Veteran filed a timely notice of disagreement and received a statement of the case, but did not perfect an appeal on this issue, nor did he submit new and material evidence within the one year following the decision.  Thus, the decision became final.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104, 19.129, 19.192.

The pertinent evidence received since the March 1987 denial includes an August 2008 rating decision granting service connection for coronary artery disease (CAD) with hypertensive renal disease, status post myocardial infarction and congestive heart failure, effective May 20, 2008.  

The Board acknowledges that a new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  In this case, as the Veteran was not in receipt of service connection for CAD at the time of the March 1987 denial of service connection for diabetes mellitus, type II, the grant of service connection for CAD constitutes new and material evidence for the purposes of the Veteran's claim.  Specifically, the grant of service connection for CAD relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for diabetes mellitus, type II, is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases, like diabetes mellitus, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has been diabetic since 1974.  He is service-connected for hypertension with early arteriosclerosis (hypertension) and coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure (heart condition).  The Veteran was noted to be hypertensive in 1946 and was prescribed antihypertensive medication in the 1970s.  He has been treated for his heart and kidney issues since the mid-to-late 2000s.  Further, his heart condition was diagnosed as being related to his hypertension.  

The Veteran is seeking service connection for diabetes mellitus, type II, to include as secondary to his service-connected heart condition or his service-connected hypertension.  Being that the Veteran has a current diagnosis of diabetes mellitus, type II, and is service-connected for a heart condition and hypertension, the next question is whether there is medical nexus establishing a connection between the Veteran's heart condition or hypertension and his diabetes in order for his secondary service connection claim for diabetes to be granted.  However, that is not the case here.

A December 2011 VA examiner opined that the Veteran's diabetes mellitus was less likely than not due to or the result of the Veteran's service-connected heart condition.  The examiner further explained that the Veteran has been known to be diabetic since 1974 and he was noted to have a cardiac condition many years after his diagnosis of diabetes.  

The December 2011 VA examiner provided an addendum opinion in September 2016 that the Veteran's diabetes mellitus was less likely than not caused by the Veteran's active service.  The examiner, noting that the Veteran was service-connected for a heart condition and hypertension, further explained again that the Veteran was diagnosed with diabetes in 1974, several years after leaving active military service and that the Veteran has diabetes type II which is at least as likely as not a result or a combination of varying degrees of insulin resistance and relative insulin deficiency.

In September 2017, the Board requested a VHA specialist opinion for clarity on the issue of whether the Veteran's diabetes mellitus was at least as likely as not caused or aggravated by his service-connected heart condition or hypertension.  See 38 C.F.R. § 20.901 (a) (2016).  As noted, such opinion was rendered in November 2017.  The specialist concluded that the Veteran's diabetes mellitus, type II, was not at least as likely as not aggravated by his service-connected disabilities, to include his hypertension and heart condition.  In rendering this opinion, the specialist provided a detailed review of the Veteran's medical records and related medical literature and determined that there was no medical evidence or literature to support the Veteran's contention that his diabetes mellitus, type II, has been aggravated by his service-connected disabilities.  The specialist even noted that the Veteran's heart failure, which, if considered severe and categorized as Class 3, could aggravate diabetes mellitus, but that was not the case here, as the Veteran's heart failure was categorized as Class 2.  Further, the Veteran's heart failure was secondary to aortic valve disease, which happens with age, and not secondary to CAD, which was proven mild in the Veteran's case.  Of note, the medical professional who provided the opinion is a physician specializing in internal medicine and, therefore, is presumed to have the education and training that is commensurate with such a position.

The Veteran's VA treatment records have been reviewed as part of this determination.  While these records show the Veteran sought treatment for diabetes mellitus, there are no statements in these records from medical providers linking the Veteran's diabetes mellitus to any of his service-connected disabilities.

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of diabetes mellitus, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's diabetes mellitus is related to his service or his service-connected disabilities, the Board has not uncovered any credible medical evidence which supports such a connection and the Veteran lacks the medical expertise to competently determine the etiology of his diabetes mellitus.

The above opinions of the VA examiner and internal medicine specialist provided a detailed explanation as to why the Veteran's diabetes mellitus was not felt to be the result of or aggravated by his service-connected heart condition or hypertension.  These opinions have not been challenged or undermined by any other medical opinions.  As such, they are given great weight.

In light of the above, service connection on a secondary basis for diabetes is not warranted.

Furthermore, the Veteran's service treatment records do not contain any complaints, treatment, or diagnosis for diabetes.  At his February 1962 separation examination, diabetes was not noted among the health problems the Veteran was found to have at separation.  Additionally, a May 1967 reservist medical examination, conducted five years after the Veteran's separation from active service, also did not note any history or current indications of diabetes mellitus.

The record contains no evidence establishing the Veteran's diabetes was diagnosed in active service, within one year of active service, or is due to an event or injury during his active service.  Moreover, the Veteran's medical treatment records after his separation show that he was not diagnosed with diabetes until 1974, approximately 12 years after leaving active service.

As such, service connection on a direct basis or presumptive basis is also not warranted.

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to service connection for diabetes is denied.  







ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus, type II, is reopened.

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


